DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a detector” in claim 1 and “a cleaning unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0339212) in view of Pasmooij et al. (US 2015/0072594).
Regarding claim 1, Zhang teaches/suggests: A contaminant detection system comprising: 
a light source (Zhang Fig. 1: light source 120) configured to emit excitation light on an object to be inspected (Zhang [0017]: “More generally, the reflected light from the source may be filtered and the emitted light from the target may be generated as a result of the light source 120 excitation.”); 
a detector (Zhang Fig. 1: camera 136) configured to detect fluorescence emitted from a contaminant adhering to the object to be inspected, the fluorescence being caused by exposure to the excitation light from the light source (Zhang [0019]: “The apparatus 100 may further include a camera 136 to generate one or more images of the surface 142 of the package 140;” [0015]: “For example, the apparatus 100 may be used to detect foreign or other material on a surface of a package, such as on a substrate, using fluorescence-based detection techniques described below.”); and 
a processor (Zhang Fig. 1: processor 114) configured to perform a determination of a location of the contaminant and a type of the contaminant, based on the fluorescence emitted from the contaminant (Zhang [0044]: “At block 312, the process 300 may include determining the region of interest and presence of material of interest within the region of interest on the package under inspection, based at least in part on the determined background, boundary and region of interest of the reference unit, and fluorescing properties of the acquired image of the package under inspection;” [0021]: “Further, different materials may fluoresce with varied visibility and contrast, depending on background properties. Accordingly, different combinations of excitation and detection spectra may correspond to different types of materials to be detected.”); 
Zhang is silent regarding:
output a result of the determination.
Pasmooij, however, teaches/suggests:
output a result of the determination (Pasmooij [0043]: “In one embodiment the manufacturing system 300 may include the cleaning apparatus 214 … In this regard, the determining apparatus 316 may determine that re-cleaning is needed when any of the identifier 304 is detected.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the contaminant detection of Zhang to be sent to the cleaning apparatus of Pasmooij for cleaning.

Regarding claim 2, Zhang as modified by Pasmooij teaches/suggests: The contaminant detection system according to claim 1, wherein 
the contaminant detection system stores mapping information indicating a correlation between a color of fluorescence emitted from a contaminant and a type of the contaminant (Zhang [0021]: “Table 1 below illustrates a few examples of combinations of wavelengths ranges for filters 124 and 130 and corresponding materials to be detected.”); and 
the processor is configured to, in performing the determination, determine the type of the contaminant based on the mapping information and a color of the fluorescence emitted from the contaminant (Zhang [0021]: “Further, different materials may fluoresce with varied visibility and contrast, depending on background properties. Accordingly, different combinations of excitation and detection spectra may correspond to different types of materials to be detected.”).

Regarding claim 3, Zhang as modified by Pasmooij teaches/suggests: The contaminant detection system according to claim 1, further comprising a display device, wherein the processor is configured to cause the display device to display the location of the contaminant adhering to the object and the type of the contaminant, as the result of the determination (Zhang [0048]: “FIG. 7 illustrates an example image of the package with partial coverage of the region of interest 602 by material of interest 702 (e.g., flux). FIG. 8 illustrates an example image of the package with full coverage of the region of interest 602 by material of interest 702;” [0031]: “Other components 112 may include, for example, hardware and/or software to allow users to interact with the controller device 106 and with apparatus 100 such as, for example, various input mechanisms (e.g., microphones, switches, buttons, knobs, keyboards, speakers, touch-sensitive surfaces, etc.) and various output mechanisms (e.g., speakers, displays, lighted/flashing indicators, etc.).” [Official Notice: It would have been well known to display the contaminant detection for the users.]).

Regarding claim 12, Zhang as modified by Pasmooij teaches/suggests: The contaminant detection system according to claim 1, further comprising a cleaning unit including a cleaning mechanism, wherein the processor is configured to output the result of the determination to the cleaning unit, to cause the cleaning unit to remove the contaminant adhering to the object (Pasmooij [0043]: “In one embodiment the manufacturing system 300 may include the cleaning apparatus 214 … In this regard, the determining apparatus 316 may determine that re-cleaning is needed when any of the identifier 304 is detected.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 14, Zhang as modified by Pasmooij teaches/suggests: The contaminant detection system according to claim 1, wherein the detector includes an optical filter configured to select a wavelength range of light of the fluorescence detected by the detector (Zhang [0017]: “The apparatus 100 may further include an optical filter 130 configured to receive light 128 emitted (e.g., reflected) by the surface 142 of the package 140 in response to the projection of the light 126 to the surface 142. The optical filter 130 may be configured to selectively transmit, within a desired wavelength range, a portion 132 of the emitted (reflected) light 128.”).

Regarding claim 15, Zhang as modified by Pasmooij teaches/suggests: The contaminant detection system according to claim 1, wherein the excitation light is ultraviolet light (Zhang [0033]: “The apparatus 200 may further include a UV light source (e.g., light emitting diode (LED)) 204 disposed substantially around the lens 202, to provide for excitation of the fluorescent light reflected off the package under inspection 210.”).

Claim 16 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s).

Claim 17 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s). Zhang as modified by Pasmooij further teaches/suggests a non-transitory computer-readable recording medium storing a computer program that causes a processor in a computer to perform a method (Zhang [0027]: “The processing block 108 may provide these components through, for example, a plurality of machine-readable instructions stored in the memory 122 and executable on the processor 120.”).

Regarding claim 18, Zhang as modified by Pasmooij teaches/suggests: The semiconductor manufacturing apparatus comprising the contaminant detection system according to claim 1 (Zhang [0001]-[0002]: “Embodiments of the present disclosure generally relate to the field of semiconductor package fabrication and in particular to methods of inspection of semiconductor packages … Fabrication of semiconductor packages (e.g., integrated circuits (IC)) may require high precision techniques of package layer dispensation and keeping respective surfaces clean, even, and free of extraneous materials.”). See the treatment of claim 1 above.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0339212) in view of Pasmooij et al. (US 2015/0072594) as applied to claim 1 above, and further in view of Schwartz et al. (US 6221592).
Regarding claim 4, Zhang as modified by Pasmooij does not teach/suggest: The contaminant detection system according to claim 1, wherein the processor is further configured to determine a size of the contaminant adhering to the object to be inspected, by comparing intensity of the fluorescence emitted from the contaminant adhering to the object to be inspected, with intensity of fluorescence emitted from a reference contaminant of a reference size in response to emitting excitation light onto the reference contaminant of the reference size. Schwartz, in view of Zhang, teaches/suggests determine a size of the contaminant adhering to the object to be inspected, by comparing intensity of the fluorescence emitted from the contaminant adhering to the object to be inspected, with intensity of fluorescence emitted from a reference contaminant of a reference size in response to emitting excitation light onto the reference contaminant of the reference size (Zhang [0015]: “For example, the apparatus 100 may be used to detect foreign or other material on a surface of a package, such as on a substrate, using fluorescence-based detection techniques described below;” Schwartz col. 66 ll. 42-57: “FIG. 14B shows the relative fluorescence intensities of restriction fragments ranging in size from 1,602-21,226 bp, plotted against restriction fragment sizes determined from the known sequence. The fragment sizes determined by fluorescence agreed with the fragment sizes from the known sequence.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the mapping of Zhang as modified by Pasmooij to include that between the fluorescence intensities and known sizes of the contaminants as taught/suggested by Schwartz to determine the size of the contaminants on the surface of the package.

Regarding claim 5, Zhang as modified by Pasmooij and Schwartz teaches/suggests: The contaminant detection system according to claim 4, further comprising a display device, wherein the processor is configured to cause the display device to display the size of the contaminant adhering to the object, as the result of the determination (Zhang [0048]: “FIG. 7 illustrates an example image of the package with partial coverage of the region of interest 602 by material of interest 702 (e.g., flux). FIG. 8 illustrates an example image of the package with full coverage of the region of interest 602 by material of interest 702;” [0031]: “Other components 112 may include, for example, hardware and/or software to allow users to interact with the controller device 106 and with apparatus 100 such as, for example, various input mechanisms (e.g., microphones, switches, buttons, knobs, keyboards, speakers, touch-sensitive surfaces, etc.) and various output mechanisms (e.g., speakers, displays, lighted/flashing indicators, etc.);” [Official Notice: It would have been well known to display the contaminant detection for the users.] Schwartz col. 66 ll. 42-57: “FIG. 14B shows the relative fluorescence intensities of restriction fragments ranging in size from 1,602-21,226 bp, plotted against restriction fragment sizes determined from the known sequence. The fragment sizes determined by fluorescence agreed with the fragment sizes from the known sequence.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0339212) in view of Pasmooij et al. (US 2015/0072594) as applied to claim 1 above, and further in view of Davis (US 2015/0357189).
Regarding claim 6, Zhang as modified by Pasmooij teaches/suggests: The contaminant detection system according to claim 3, wherein the contaminant detection system stores mapping information indicating a correlation between a color of fluorescence emitted from a contaminant and a set of a type of the contaminant (Zhang [0021]: “Table 1 below illustrates a few examples of combinations of wavelengths ranges for filters 124 and 130 and corresponding materials to be detected.”); and a cleaning method (Pasmooij [0026]: “Accordingly, the cleaning apparatus 214 may employ fluids (e.g., water, soap, solvent, etc.), heat, and/or physical contact (e.g., with a brush) to remove the contaminants from the unfinished component 208.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Zhang as modified by Pasmooij does not teach/suggest mapping information indicating a correlation between a color of fluorescence emitted from a contaminant and a set of a type of the contaminant and a cleaning method suitable for the type of the contaminant. Nor does Zhang as modified by Pasmooij teach/suggest:
the processor is further configured to perform a determination of a cleaning method of removing the contaminant adhering to the object based on the mapping information and a color of the fluorescence emitted from the contaminant; and 
cause the display device to display the cleaning method of removing the contaminant adhering to the object as the result of the determination.
Davis, however, teaches/suggests a cleaning method suitable for the type of the contaminant (Davis [0163]: “Depending on the substrate and the type of contaminants, several cleaning techniques can be used. These methods include dry cleaning, wet cleanings, ultrasonic agitation, polishing with abrasive compounds, supercritical cleaning.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the mapping of Zhang as modified by Pasmooij to include the cleaning techniques suitable for the type of contaminants as taught/suggested by Davis for proper cleaning. As such, Zhang as modified by Pasmooij and Davis teaches/suggests:
the processor is further configured to perform a determination of a cleaning method of removing the contaminant adhering to the object based on the mapping information and a color of the fluorescence emitted from the contaminant (Zhang [0021]: “Further, different materials may fluoresce with varied visibility and contrast, depending on background properties. Accordingly, different combinations of excitation and detection spectra may correspond to different types of materials to be detected;” Davis [0163]: “Depending on the substrate and the type of contaminants, several cleaning techniques can be used. These methods include dry cleaning, wet cleanings, ultrasonic agitation, polishing with abrasive compounds, supercritical cleaning.”); and 
cause the display device to display the cleaning method of removing the contaminant adhering to the object as the result of the determination (Zhang [0031]: “Other components 112 may include, for example, hardware and/or software to allow users to interact with the controller device 106 and with apparatus 100 such as, for example, various input mechanisms (e.g., microphones, switches, buttons, knobs, keyboards, speakers, touch-sensitive surfaces, etc.) and various output mechanisms (e.g., speakers, displays, lighted/flashing indicators, etc.);” Davis [0163]: “Depending on the substrate and the type of contaminants, several cleaning techniques can be used. These methods include dry cleaning, wet cleanings, ultrasonic agitation, polishing with abrasive compounds, supercritical cleaning.” [Official Notice: It would have been well known to display the cleaning techniques for the users.]).

Claim 13 recites limitations similar in scope to those of claim 6 and is rejected for the same reason(s). Zhang as modified by Pasmooij and Davis further teaches/suggests:
output the cleaning method determined by the processor to the cleaning unit (Pasmooij [0043]: “In this regard, the determining apparatus 316 may determine that re-cleaning is needed when any of the identifier 304 is detected;” Davis [0163]: “Depending on the substrate and the type of contaminants, several cleaning techniques can be used. These methods include dry cleaning, wet cleanings, ultrasonic agitation, polishing with abrasive compounds, supercritical cleaning.”); and 
the cleaning unit is configured to remove the contaminant adhering to the object in accordance with the cleaning method received from the processor (Pasmooij [0043]: “Further, in some embodiments the determining apparatus 316 may direct the cleaning apparatus, or a manual laborer, to spot clean the particular areas on the unfinished component 208 at which the polishing material 302 is present.”).

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0339212) in view of Pasmooij et al. (US 2015/0072594) as applied to claim 3 above, and further in view of Collins et al. (US 2010/0021026).
Regarding claim 7, Zhang as modified by Pasmooij does not teach/suggest: The contaminant detection system according to claim 3, wherein the processor is configured to cause the display device to display a virtual image generated by superimposing the result of the determination on an actual image of the object, by using an augmented reality technique. Collins, however, teaches/suggests display a virtual image generated by superimposing the result of the determination on an actual image of the object, by using an augmented reality technique (Collins [0045]-[0046]: “Orthogonal (e.g. slice) views of the colon, which include one or more of a 2-D sagittal image 430, a 2-D coronal image 440, and/or a 2-D axial image 450 of the colon may further be rendered and displayed … In each of the above images, an exemplary colonic residue detection overlay 470 is depicted … Colonic residue detection overlay 470 may be rendered in various ways so as to highlight the detections in each image.”). The overlaying meets the claimed augmented reality technique. In addition, such feature would have been obvious for the overlaying (Official Notice). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the contaminant detection of Zhang as modified by Pasmooij to be overlaid on real images of the package as taught/suggested by Collins to highlight the detection.

Regarding claim 8, Zhang as modified by Pasmooij teaches/suggests a cleaning work of the object by a user (Pasmooij [0043]: “Further, in some embodiments the determining apparatus 316 may direct the cleaning apparatus, or a manual laborer, to spot clean the particular areas on the unfinished component 208 at which the polishing material 302 is present.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Zhang as modified by Pasmooij does not teach/suggest: The contaminant detection system according to claim 3, wherein, during a cleaning work of the object by a user, the processor is configured to 
cause the display device to display a first location on the object, to which the contaminant is adhering, in a first color; and 
cause the display device to display a second location on the object, which has already been cleaned by the user, in a second color different from the first color.
Collins, in view of Pasmooij, teaches/suggests:
cause the display device to display a first location on the object, to which the contaminant is adhering, in a first color (Collins [0046]: “Colonic residue detection overlay 470 may be rendered in various ways so as to highlight the detections in each image … Other examples of overlay techniques instead of patterns may be used to highlight colonic residue, such as, but not limited to, different colors, opacities, arrow colors pointing to each detection, legends or keys on the graphical user interface with indicators associating overlay techniques with the type of detection, etc.”); and 
cause the display device to display a second location on the object, which has already been cleaned by the user, in a second color different from the first color (Pasmooij [0043]: “Further, in some embodiments the determining apparatus 316 may direct the cleaning apparatus, or a manual laborer, to spot clean the particular areas on the unfinished component 208 at which the polishing material 302 is present;” Collins [0046]: “Colonic residue detection overlay 470 may be rendered in various ways so as to highlight the detections in each image … Other examples of overlay techniques instead of patterns may be used to highlight colonic residue, such as, but not limited to, different colors, opacities, arrow colors pointing to each detection, legends or keys on the graphical user interface with indicators associating overlay techniques with the type of detection, etc.”).
The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Regarding claim 9, Zhang as modified by Pasmooij and Collins teaches/suggests: The contaminant detection system according to claim 8, wherein the processor is further configured to cause the display device to display a third location in the object, in a third color different from the first color and the second color, the third location being a location from which a contaminant has been removed (Pasmooij [0043]: “Accordingly, the cleaning process may be iteratively repeatedly until the unfinished component 208 is cleaned to a desired extent;” Collins [0046]: “Colonic residue detection overlay 470 may be rendered in various ways so as to highlight the detections in each image … Other examples of overlay techniques instead of patterns may be used to highlight colonic residue, such as, but not limited to, different colors, opacities, arrow colors pointing to each detection, legends or keys on the graphical user interface with indicators associating overlay techniques with the type of detection, etc.”). The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Regarding claim 10, Zhang as modified by Pasmooij and Collins teaches/suggests: The contaminant detection system according to claim 8, wherein the processor is further configured to 
detect movement of the user during the cleaning work (Pasmooij [0043]: “Further, in some embodiments the determining apparatus 316 may direct the cleaning apparatus, or a manual laborer, to spot clean the particular areas on the unfinished component 208 at which the polishing material 302 is present.” [Official Notice: The claimed detecting would have been well known to track the cleaning.]); 
perform a determination as to whether the first location is cleaned by the user, based on the movement of the user (Pasmooij [0043]: “Accordingly, the cleaning process may be iteratively repeatedly until the unfinished component 208 is cleaned to a desired extent.”); and 
in response to the determination that the first location is cleaned by the user, cause the display device to change the first color of the first location into the second color (Pasmooij [0043]: “Accordingly, the cleaning process may be iteratively repeatedly until the unfinished component 208 is cleaned to a desired extent;” Collins [0046]: “Colonic residue detection overlay 470 may be rendered in various ways so as to highlight the detections in each image … Other examples of overlay techniques instead of patterns may be used to highlight colonic residue, such as, but not limited to, different colors, opacities, arrow colors pointing to each detection, legends or keys on the graphical user interface with indicators associating overlay techniques with the type of detection, etc.”).
The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Regarding claim 11, Zhang as modified by Pasmooij and Collins teaches/suggests: The contaminant detection system according to claim 8, wherein the processor is further configured to cause the display device to display information indicating completion of the cleaning work, in response to determination that the cleaning work of an entirety of the object has been completed (Zhang [0031]: “Other components 112 may include, for example, hardware and/or software to allow users to interact with the controller device 106 and with apparatus 100 such as, for example, various input mechanisms (e.g., microphones, switches, buttons, knobs, keyboards, speakers, touch-sensitive surfaces, etc.) and various output mechanisms (e.g., speakers, displays, lighted/flashing indicators, etc.);” Pasmooij [0043]: “Accordingly, the cleaning process may be iteratively repeatedly until the unfinished component 208 is cleaned to a desired extent.”). Official Notice: It would have been well known to display the completion of the cleaning for the users. The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0339212) in view of Pasmooij et al. (US 2015/0072594) as applied to claim 18 above, and further in view of Suzuki et al. (US 2019/0308762).
Regarding claim 19, Zhang as modified by Pasmooij does not teach/suggest: The semiconductor manufacturing apparatus according to claim 18, further comprising 
a transfer arm; 
wherein the light source and the detector are provided on the transfer arm.
Suzuki, however, teaches/suggests:
a transfer arm (Suzuki Fig. 1: coupling member 12); 
wherein the light source and the detector are provided on the transfer arm (Suzuki [0026]: “The light source 10 and the imager 11 are coupled together through a coupling member 12. Moving or rotating the coupling member 12 allows the inspection target regions to be determined.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the light source and camera of Zhang as modified by Pasmooij to be coupled together as taught/suggested by Suzuki for maneuverability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0093412 – color of fluorescence
US 2017/0089841 – inspection apparatus
US 2019/0066284 – defect detection on transparent wafers
US 2020/0024406 – intensity of fluorescence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611